NO. 12-15-00225-CV

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

JUAN ENRIQUEZ,                                  §      APPEAL FROM THE 369TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

BRAD LIVINGSTON, ET AL,
APPELLEES                                       §      ANDERSON COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
       This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a). The trial court’s judgment was signed on April 22, 2015. Under
rule of appellate procedure 26.1, the notice of appeal must be filed within thirty days after the
judgment is signed. However, Appellant filed a motion for new trial, which was due to have
been filed no later than May 22, 2015. TEX. R. APP. P. 26.1(a) (providing that notice of appeal
must be filed within ninety days after judgment signed if any party timely files motion for new
trial). Because the motion was not filed until July 24, 2015 (two months after it was due), it was
untimely and did not extend Appellant’s deadline for filing his notice of appeal.           See id.
Consequently, his notice of appeal was due to have been filed no later than May 22, 2015.
       On September 14, 2015, this court notified Appellant pursuant to Texas Rules of
Appellate Procedure 37.1 and 42.3 that his notice of appeal was untimely and there was no
timely motion for an extension of time to file the notice of appeal. See TEX. R. APP. P. 26.3.
Appellant was further notified that the appeal would be dismissed for want of jurisdiction unless
the information in the appeal was amended, on or before September 24, 2015, to show this
court’s jurisdiction of the appeal.
       On September 24, Appellant filed an amended notice of appeal. In the notice, he states
the order of dismissal was “entered” on April 22, 2015, but the clerk did not mail him notice of
the judgment until July 1, 2015. Because of this delay, he contends his notice of appeal is
timely. Under certain circumstances, the trial court's plenary power, and ultimately the appellate
deadlines, may be extended when the clerk’s notice of judgment is not received, and actual
notice of the judgment is not acquired, within twenty days of the judgment’s signing. See TEX.
R. CIV. P. 306a(5) (prescribing procedure for requesting additional time because of lack of notice
of signed judgment). “But in no event may the [extended time period] begin more than 90 days
after the judgment or order was signed.” TEX. R. APP. P. 4.2(a)(1); In re The Lynd Co., 195
S.W.3d 682, 685 (Tex.2006) (requiring proof that notice of judgment was received more than
twenty but less than ninety-one days after it was signed to extend postjudgment procedural
timetables under Rule 306a(5)).
         Appellant states further that, on July 15, 2015, he filed a “motion to vacate and correct
judgment.” We have not been provided with a copy of this motion, but assume that Appellant is
attempting to comply with Rule 306a(5). However, he has not provided any order from the trial
court establishing the date he received notice or acquired actual knowledge of the judgment.
Therefore, he has not shown the jurisdiction of this court.
         Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want
of jurisdiction.1 See TEX. R. APP. P. 42.3(a).
Opinion delivered September 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




         1
           This court did not imply a motion for extension of time because the notice of appeal was not filed within
the time permitted for filing such a motion. See Verburgt v. Dorner, 959 S.W.2d 615, 615 (Tex. 1997) (motion for
extension of time is implied when party, in good faith, files notice of appeal within time permitted for filing motion
for extension of time).


                                                          2
                                 COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       SEPTEMBER 30, 2015


                                        NO. 12-15-00225-CV


                                     JUAN ENRIQUEZ,
                                          Appellant
                                             V.
                                  BRAD LIVINGSTON, ET AL,
                                          Appellees


                               Appeal from the 369th District Court
                      of Anderson County, Texas (Tr.Ct.No. XXX-XX-XXXX)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.